Case 4:18-cv-00615-ALM Document 585 Filed 02/27/20 Page 1 of 8 PageID #: 28133




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

BARBARA MEIER; et al.,                               §
                                                     §
                         Plaintiffs,                 §
                                                     §
v.                                                   §        Civil Action No. 4:18-cv-00615-ALM
                                                     §        Judge Mazzant
UHS OF DELAWARE, INC., et al.                        §
                                                     §
                         Defendants.                 §


              CHANG DEFENDANTS, YAO, BUTTAR, TAO, AND TOM’S
        JOINT OBJECTIONS TO PLAINTIFFS’ REVISED TRIAL WITNESS LIST


        COME NOW, Defendants Dr. Yupo Jesse Chang, Universal Physicians, PA, Dr. Says,

LLC, MD Reliance, Inc., Office Winsome, LLC (“Chang Defendants”); Yung Husan Yao (“Yao”);

and Harmanpreet Buttar, M.D., Qingguo Tao, M.D., and Timothy Tom, M.D. (“Dr. Buttar,” “Dr.

Tao,” and “Dr. Tom”) (collectively, Dr. Buttar, Dr. Tao, Dr. Tom, Yao and the Chang Defendants

are hereinafter referred to as “Defendants”) by and through their respective undersigned counsel,

and submit the following Objections to Plaintiffs’ Revised Trial Witness List.

        Defendants reserve the right to supplement, modify or withdraw any of the objections

made.

                                                            Respectfully submitted,


                                                     By: /s/ Eric Hines
                                                        R. BRENT COOPER
                                                        State Bar No. 04783250
                                                        Brent.Cooper@cooperscully.com
                                                        ERIC W. HINES
                                                        State Bar No. 24010107


Defendants’ Objections to Plaintiffs’ Revised Trial Witness List                                   PAGE 1
Case 4:18-cv-00615-ALM Document 585 Filed 02/27/20 Page 2 of 8 PageID #: 28134



                                                           Eric.Hines@cooperscully.com
                                                           CHAD M. NELSON
                                                           State Bar No. 24102930
                                                           Chad.Nelson@cooperscully.com

                                                           COOPER & SCULLY, P.C.
                                                           900 Jackson Street, Suite 100
                                                           Dallas, Texas 75202
                                                           Telephone: 214-712-9500
                                                           Facsimile: 214-712-9540

                                                           Attorneys for Defendants Dr. Yupo Jesse
                                                           Chang, Universal Physicians, PA, Dr. Says,
                                                           LLC, MD Reliance, Inc., Office Winsome,
                                                           LLC and Yung Husan Yao


                                                     By: /s/ Dana Morgan
                                                           DANA MORGAN
                                                           State Bar No. 24007705
                                                           danamorgan@steedlawfirm.com
                                                           JORDAN L. FONTENOT
                                                           State Bar No. 24098956
                                                           jordanfontenot@steedlawfirm.com

                                                              STEED DUNNILL REYNOLDS
                                                              BAILEY STEPHENSON LLP
                                                              250 East Evergreen Street
                                                              Sherman, Texas 75090
                                                              Tel: (903) 813-3900
                                                              Fax: (903) 813-3909

                                                              Attorneys for Defendants Harmanpreet
                                                              Buttar, M.D., Qingguo Tao, M.D., and
                                                              Timothy Tom, M.D.


                                      CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on counsel

of record via the CM/ECF System on this the 27th day of February, 2020.


                                                               /s/ Dana Morgan
                                                              Dana Morgan


Defendants’ Objections to Plaintiffs’ Revised Trial Witness List                                 PAGE 2
Case 4:18-cv-00615-ALM Document 585 Filed 02/27/20 Page 3 of 8 PageID #: 28135



    GENERAL/GLOBAL OBJECTIONS TO PLAINTIFFS’ REVISED WITNESS LIST

         Defendants object to the testimony of any Plaintiff or witness affiliated with a Plaintiff

against any Defendant if said Plaintiff does not have a cause of action against that Defendant. See

F.R.E. 401, 403. This is especially true with respect to those Plaintiffs who do not assert claims

against certain Defendants and, appropriately, did not identify those Defendants as parties they are

“suing” in the Joint Final Pre-Trial Order.1

         For example, Plaintiffs Madison Hough, Govinda Hough, and Jason Hough do not assert

claims against any of these Defendants and, appropriately, did not include them as parties they are

suing in the Joint Final Pretrial Order (Dkt. # 508). Therefore, Defendants object to the testimony

of Plaintiffs Madison Hough, of Govinda Hough, of Jason Hough and/or of witnesses associated

with these Plaintiffs or any other Plaintiffs who do not have claims against one, some, or all of

these Defendants as same would be irrelevant, wholly prejudicial, probative of nothing as to these

Defendants and would mislead the jury. F.R.E. 401, 403. Accordingly, Defendants make the

below specific objections as follows:

        SPECIFIC OBJECTIONS TO PLAINTIFFS’ REVISED TRIAL WITNESSES


                                                   WILL CALL

    Witness            Plaintiffs’            Objection
    Name               Description of
                       Witness
    Verne Meier        Husband/ex             None at this time.
    Holley Meier       Verne Meier’s          None at this time.
    Graves             Daughter



1
 Joint Final Pre-Trial Order, Dkt. # 508, at 5; see, e.g., id. at 8 (“The Houghs are suing Mayhill (facility); Dr. Faheem
(Mayhill facility psychiatrist); UHS (owner and operator of facility); and Chad Ellis” and failing to list these
Defendants).


Defendants’ Objections to Plaintiffs’ Revised Trial Witness List                                                 PAGE 3
Case 4:18-cv-00615-ALM Document 585 Filed 02/27/20 Page 4 of 8 PageID #: 28136



  Witness             Plaintiffs’            Objection
  Name                Description of
                      Witness
  Cindy Meier         Verne Meier’s          None at this time.
  Roeschen            Daughter
  Sherry Meier        Verne Meier’s          None at this time.
                      Daughter
  Bill Crowell        Plaintiff              Relevance. F.R.E. 401.
                                             More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.
  Dasha               Bill Crowell’s         Relevance. F.R.E. 401.
  Crowell             wife                   More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.
  Diane Creel         Plaintiff              None at this time.
  Lynn Creel          Plaintiff              None at this time.
  Jalisa Green        Plaintiff              None at this time.
  Mike Swann          Jalisa Green’s         None at this time.
                      fiancée
  Yolanda             Plaintiff              None at this time.
  McPherson
  Troy Harvey         Plaintiff              None at this time.
  Becky               Troy Harvey’s          None at this time.
  Harvey              wife
  Madison             Plaintiff              Relevance. F.R.E. 401.
  Hough                                      More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.
  Govinda             Plaintiff              Relevance. F.R.E. 401.
  Hough                                      More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.
  Jason Hough         Plaintiff              Relevance. F.R.E. 401.
                                             More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.
  Sandra              Plaintiff              Relevance. F.R.E. 401.
  Stokes                                     More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.
  Doug Stokes         Sandra Stokes’         Relevance. F.R.E. 401.
                      dad                    More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.

Defendants’ Objections to Plaintiffs’ Revised Trial Witness List                                  PAGE 4
Case 4:18-cv-00615-ALM Document 585 Filed 02/27/20 Page 5 of 8 PageID #: 28137



  Witness             Plaintiffs’            Objection
  Name                Description of
                      Witness
  Judith Stokes       Sandra Stokes’         Relevance. F.R.E. 401.
                      mom                    More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.
  Tiffany             Plaintiff              None at this time.
  Young
  Clint Young         Tiffany                None at this time.
                      Young’s
                      husband
  Mark Blotcky                               Subject to Court’s Mem. Op & Order (Dkt. No. 581), no
                                             further objection at this time.
  Rebecca                                    Subject to Court’s Mem. Op & Order (Dkt. No. 581), no
  Busch                                      further objection at this time.
  Mike                                       None at this time.
  VanAmburgh
  Amy Offutt                                 Subject to Court’s Mem. Op & Order (Dkt. No. 581), no
                                             further objection at this time.



                                                  MAY CALL

  Witness             Plaintiffs’            Objection
  Name                Description of
                      Witness
  Benjamin            Yolanda                None at this time.
  McPherson           McPherson’s
                      husband
  Sheila              Yolanda                None at this time.
  Mosley              McPherson’s
                      sister
  Sheila              Yolanda                Not timely disclosed. F.R.C.P. 26(a), 26(e).
  Stuman              McPherson’s            Relevance. F.R.E. 401.
                      friend                 Undue waste of time or presentation of cumulative
                                             evidence. F.R.E. 403.
  Mary Gray           Houghs’ friend         Not timely disclosed. F.R.C.P. 26(a), 26(e).
                      who knew them          Relevance. F.R.E. 401.
                      before and after       More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.

Defendants’ Objections to Plaintiffs’ Revised Trial Witness List                                  PAGE 5
Case 4:18-cv-00615-ALM Document 585 Filed 02/27/20 Page 6 of 8 PageID #: 28138



  Witness             Plaintiffs’            Objection
  Name                Description of
                      Witness
  Gary Gray           Houghs’ friend         Not timely disclosed. F.R.C.P. 26(a), 26(e).
                      who knew them          Relevance. F.R.E. 401.
                      before and after       More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.
  Kim                 Hough tax              Not timely disclosed. F.R.C.P. 26(a), 26(e).
  Schofield           accountant             Relevance. F.R.E. 401.
                                             More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.
  Janelle Davis       Madison Hough          Not timely disclosed. F.R.C.P. 26(a), 26(e).
                      TWU                    Relevance. F.R.E. 401.
                      Kinesiology            More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.
  Dak Rothberg Diane Creel’s                 None at this time.
               son
  Michelle            called Diane           Not timely disclosed. F.R.C.P. 26(a), 26(e).
  Lasser              frequently after       Relevance. F.R.E. 401.
                      BHB incident           Undue waste of time or presentation of cumulative
                                             evidence. F.R.E. 403.
                                             More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.
  Darin Bass          coworker Creel         Not timely disclosed. F.R.C.P. 26(a), 26(e).
                                             Relevance. F.R.E. 401.
                                             Undue waste of time or presentation of cumulative
                                             evidence. F.R.E. 403.
                                             More prejudicial than probative, danger of confusing the
                                             issues and misleading the jury. F.R.E. 403.
  Matthew             Jason &                Relevance. F.R.E. 401.
  Hough               Govinda                More prejudicial than probative, danger of confusing the
                      Hough’s son/           issues and misleading the jury. F.R.E. 403.
                      Madison’s
                      brother
  Dr. Islam           Medical                None at this time.
                      Director at
                      Mayhill
  Dr. Chaudry         Dr. Islam’s wife, None at this time.
                      PCP Meier
  State Rep:                                 Subject to Court’s Mem. Op & Order (Dkt. No. 581), no
  Bill Zedler                                further objection at this time.

Defendants’ Objections to Plaintiffs’ Revised Trial Witness List                                  PAGE 6
Case 4:18-cv-00615-ALM Document 585 Filed 02/27/20 Page 7 of 8 PageID #: 28139



  Witness             Plaintiffs’            Objection
  Name                Description of
                      Witness
  State Rep:                                 Subject to Court’s Mem. Op & Order (Dkt. No. 581), no
  Stephanie                                  further objection at this time.
  Kick
  Sabahat                                    None at this time.
  Faheem
  Gary Malone                                None at this time.
  Sejal Mehta                                None at this time.
  Jamal                                      None at this time.
  Rafique
  Bianca                                     None at this time.
  Mickan
  Terri Haskett                              None at this time.
  Roni                                       Not timely disclosed. F.R.C.P. 26(a), 26(e). Relevance.
  Gonzales                                   F.R.E. 401. More prejudicial than probative, danger of
                                             confusing the issues and misleading the jury. F.R.E. 403.
  Wendell                                    None at this time.
  Quinn
  Jan Arnette                                None at this time.
  Timothy Tom                                None at this time.
  Quingguo                                   None at this time.
  Tao
  Harmanpreet                                None at this time.
  Buttar
  Yu-po Chang                                None at this time.
  Michael                                    Subject to Court’s Mem. Op & Order (Dkt. No. 581), no
  Brophy                                     further objection at this time.
  Alan Miller                                None at this time.
  Steve Filton                               None at this time.
  Mia Meloni                                 None at this time.
  Dwight Lacy                                None at this time.
  Coleby                                     None at this time.
  Wright



Defendants’ Objections to Plaintiffs’ Revised Trial Witness List                                  PAGE 7
Case 4:18-cv-00615-ALM Document 585 Filed 02/27/20 Page 8 of 8 PageID #: 28140



  Witness             Plaintiffs’            Objection
  Name                Description of
                      Witness
  Kayshon                                    None at this time.
  McKennery
  CEO or                                     None at this time.
  Former CEO
  of Mayhill
  Kenneth                                    None at this time.
  Chad Ellis
  Jessica                                    None at this time.
  Ferguson
  Leah                                       None at this time.
  Strittmatter
  Stacy                                      None at this time.
  Baynham
  Michelle                                   None at this time.
  Carson
  Ethan                                      None at this time.
  Permenter




Defendants’ Objections to Plaintiffs’ Revised Trial Witness List        PAGE 8
